Citation Nr: 0118939	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  94-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by syncopal episodes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran served on active duty from December 4, 1990, to 
January 13, 1991, and on active duty for training from 
September 1988 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) of the Winston- 
Salem, North Carolina, that denied the veteran's claims of 
service connection for reactive hypoglycemia with syncopal 
spells and abnormal liver function tests.  The issue of 
service connection for a disability manifested by syncopal 
episodes was remanded by the Board in July 1996, March 1998, 
and November 1999.  

The issue of service connection for a liver disability was 
denied by the Board in November 1999, as not well grounded.  
Since that time, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This law provides, among other things, that any veteran whose 
claim was denied or dismissed by VA from July 14, 1999, to 
November 9, 2002, on the basis that it was not well grounded, 
as that term was formerly used in 38 U.S.C.A. § 5107 (a) 
(1999), may have his or her claim readjudicated pursuant to 
the new law.  In light of the newly enacted statute, the 
veteran is hereby advised that if he wishes to have his claim 
readjudicated under the new law, he must affirmatively 
communicate that intent, and his request must be received by 
VA no later than November 9, 2002.  Veterans Claims 
Assistance Act of 2000, Publ L. No. 106-475, §  7, 114 Stat. 
2096 __ (2000).









REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This case must be remanded because the RO failed to carry out 
the instructions in the Board's remand of  November 1999.

When the veteran's claim was before the Board in November 
1999, it was remanded in order to adjudicate the claim of 
service connection for a psychiatric disability to include an 
anxiety component.  It was pointed out the claim for service 
connection for a psychiatric disability to include an anxiety 
component was inextricably intertwined with the issue of 
service connection for a disability manifested by syncopal 
spells.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Holland 
v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11 (1998).    

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As the RO did not adjudicate the veteran's claim of service 
connection for a psychiatric disability to include an anxiety 
component, under Stegall v. West, the veteran's claim for 
service connection for a disability manifested by syncopal 
spells must be remanded so that the RO can develop the 
intertwined claim.  

The RO should take appropriate steps to develop and 
adjudicate the appellant's claim of service connection for a 
psychiatric disability.  If the claim is not resolved in the 
veteran's favor, the RO should assure that the veteran is 
afforded an opportunity to complete the procedural steps for 
an appeal, as outlined in 38 U.S.C.A. § 7105 (West 1991).  
After the RO adjudicates the claim for service connection for 
a psychiatric disability, the RO should readjudicate the 
veteran's claim of service connection for a disability 
manifested by syncopal spells.

When the veteran's claim was remanded, it was also requested 
that the veteran undergo both a 72 hour fasting test for 
hypoglycemia and the Sheehan Anxiety testing.  The veteran 
underwent the 72 hour fasting test, and underwent VA 
psychological and psychiatric examinations.  However, the 
examiners did not administer the Sheehan Anxiety testing, 
which was requested by the Board.  Under Stegall v. West, 
when the veteran's claim is remanded, the RO should schedule 
the veteran for an examination which includes the Sheehan 
Anxiety testing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's syncopal 
spells that have not already been 
associated with the claims folder. 

3.  The RO should develop and adjudicate 
the veteran's claim of service connection 
for a psychiatric disability to include 
anxiety.  The veteran and his 
representative must be informed of the 
veteran's appellate rights and notified 
of all requirements for completing an 
appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.302 (2000).  These 
requirements include a timely notice of 
disagreement, a statement of the case, 
and a timely substantive appeal. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at                         
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer any pertinent 
formal or informal guidance provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should readjudicate the 
appellant's claim for a disability 
manifested by syncopal spells.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




